 

EXHIBIT 10.2.8

 

Amended and Restated Share Unit Award Agreement

 

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

 

AMENDED & RESTATED NOTICE OF SHARE UNIT AWARD

 

Effective as of March 6, 2008, this Amended & Restated Notice of Share Unit
Award and Amended & Restated Share Unit Agreement (together, the “Amended Share
Unit Agreement”) amend and replace in their entirety that certain Notice of
Share Unit Award and Verigy Ltd. 2006 Equity Incentive Plan Share Unit Agreement
dated June 12, 2006.

 

You have been granted units representing 8,334 Ordinary Shares of Verigy Ltd.
(the “Company”). Your award is summarized on the Award Summary page of your
Smith Barney account.

 

The first 50% of the units subject to this award vest on June 12, 2008 and an
additional 25% of the units subject to this award vest on each of June 12, 2009
and June 12, 2010, provided that you continue to be an Awardee Eligible to Vest
(as defined in the U.S. Plan) as of each such date.

 

You and the Company agree that these units are granted under and governed by the
terms and conditions of the Verigy Ltd. 2006 Equity Incentive Plan (the “U.S.
Plan”) and the Verigy Ltd. 2006 Equity Incentive Plan for Awards Granted to
Employees in France (the “French Share Units Plan”) (together, the “Plan”), the
Amended Share Unit Agreement (of which this notice is a part), and the Award
Summary.

 

These units are intended to be a grant of a French qualified RSU which qualifies
for favorable tax and social security contributions treatment in France under
Section L. 225-197-1 to L. 225-197-5 of the French Commercial Code, as amended.

 

You further agree that the Company shall cause the shares issued upon payment of
your units to be deposited in your Smith Barney account, and, further, that the
Company may deliver electronically all documents relating to the Plan or this
award (including, without limitation, prospectuses required by the Securities
and Exchange Commission) and all other documents that the Company is required to
deliver to its security holders (including, without limitation, annual reports
and proxy statements). You also agree that the Company may deliver these
documents by posting them on a web site maintained by the Company or by a third
party under contract with the Company. If the Company posts these documents on a
web site, it will notify you regarding such posting.

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THE AMENDED SHARE
UNIT AGREEMENT AND THE PLAN.

 

VERIGY LTD.

 

 

By: Keith L. Barnes

       President and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

VERIGY LTD. 2006 EQUITY INCENTIVE PLAN

AMENDED & RESTATED SHARE UNIT AGREEMENT

 

For Awardees located in France

 

Payment for Units

 

No payment is required for the units that you are receiving.

 

 

 

Vesting

 

The units vest in installments, as shown in the Amended and Restated Notice of
Share Unit Award, as long as you remain an Awardee Eligible to Vest (as defined
in the Plan).

 

 

 

 

 

No additional units vest after your Service has terminated for any reason,
except as otherwise provided in the Plan, this Amended Share Unit Agreement or
in that certain Equity Award Modification Agreement between the Company and you
dated on or about September 19, 2007 (the “Modification Agreement”)..

 

 

 

 

 

Notwithstanding any provision in the U.S. Plan to the contrary, in the event of
your death while employed by the Company or its French Subsidiary, on the date
of death, your units shall become fully vested. Your heirs may request issuance
of the underlying shares within six months of your death. However, your heirs
must comply with the restrictions on sale as set forth under the French Share
Units Plan to the extent and as long as applicable under French law.

 

 

 

 

 

If your Service is terminated because of retirement (as defined in the Plan), or
total and permanent disability, which is defined as disability under categories
2 or 3 under Section L. 341-4 of the French Social Security Code, your units are
subject to certain vesting acceleration provisions as provided in the U.S. Plan.

 

--------------------------------------------------------------------------------


 

Forfeiture

 

If your Service terminates for any reason, then your units will be forfeited to
the extent that they have not vested before the termination date and do not vest
as a result of the termination. This means that the units will immediately be
cancelled. You receive no payment for units that are forfeited.

 

 

 

 

 

The Company determines when your Service terminates for this purpose.

 

 

 

Leaves of Absence and Part-Time Work

 

For purposes of this award, your Service does not terminate when you go on a
military leave, a sick leave or another Company approved leave of absence, and
if continued crediting of Service is required by applicable law, the Company’s
leave of absence policy or the terms of your leave. But your Service terminates
when the approved leave ends, unless you immediately return to active work.

 

 

 

 

 

Your status as an Awardee Eligible to Vest will cease upon termination of
employment with the Company or a Subsidiary or Affiliate except as provided in
Article 8 of the Plan.

 

 

 

 

 

If you commence working on a part-time basis, then the vesting schedule
specified in the Amended and Restated Notice of Share Unit Award may be adjusted
in accordance with the Company’s part-time work policy or the terms of an
agreement between you and the Company pertaining to your part-time schedule.

 

 

 

Nature of Units

 

Your units are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Ordinary Shares on a future date. As a
holder of units, you have no rights other than the rights of a general creditor
of the Company.

 

 

 

No Voting Rights or Dividends

 

Your units carry neither voting rights nor rights to cash dividends or dividend
equivalent payments on the units and no cash dividends or dividend equivalents
will accrue during the period between the grant date and the issuance date. You
have no rights as a shareholder of the Company unless and until your units are
settled by issuing Ordinary Shares of the Company’s stock.

 

--------------------------------------------------------------------------------


 

Units Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any units.
For instance, you may not use your units as security for a loan.

 

 

 

Settlement of Units

 

Each of your units will be settled when it vests, unless you and the Company
have agreed to a later settlement date.

 

 

 

 

 

At the time of settlement, you will receive one share of the Company’s Ordinary
Shares for each vested unit.

 

 

 

Withholding Taxes

 

Regardless of any action the Company or your actual employer takes with respect
to any or all income tax (including federal, state and local taxes), social
insurance, payroll tax, payment on account or other tax-related withholding
(“Tax Related Items”), you acknowledge that the ultimate liability for all Tax
Related Items legally due by you is and remains your responsibility and that the
Company and/or your actual employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the units, including the grant of the units, the vesting of units, the
conversion of the units into shares or the receipt of an equivalent cash
payment, the subsequent sale of any shares acquired at vesting and the receipt
of any dividends; and (ii) do not commit to structure the terms of the grant or
any aspect of the units to reduce or eliminate your liability for Tax Related
Items.

 

 

 

 

 

Prior to the issuance of shares upon vesting of the units or the receipt of an
equivalent cash payment, you shall pay, or make adequate arrangements
satisfactory to the Company or to your actual employer (in their sole
discretion) to satisfy all withholding and payment on account obligations of the
Company and/or your actual employer. In this regard, you authorize the Company
or your actual employer to withhold all applicable Tax Related Items legally
payable by you from your wages or other cash compensation payable to you by the
Company or your actual employer, within legal limits, or from any equivalent
cash payment received upon vesting of the units. You shall pay to the Company or
to your actual employer, by means of cash check or credit transfer, any amount
of Tax Related Items that the Company or your actual employer may be required

 

--------------------------------------------------------------------------------


 

 

 

to withhold as a result of your receipt of units, the vesting of units, the
receipt of an equivalent cash payment, or the conversion of vested units to
shares that cannot be satisfied by the means previously described. The Company
may refuse to deliver shares to you if you fail to comply with your obligation
in connection with the Tax Related Items as described herein.

 

 

 

Restrictions on Resale

 

You may not sell or transfer the shares issued pursuant to the share units prior
to the second anniversary of each vesting date or such other period as is
required to comply with the minimum mandatory holding period applicable to
shares underlying French-qualified awards under Section L. 225-197-1 of the
French Commercial Code, as amended. In addition, the underlying shares cannot be
sold during certain “Closed Periods” as provided for by Section L. 225-197-1 of
the French Commercial Code, as amended, so long as those Closed Periods are
applicable to shares underlying French-qualified awards.

 

 

 

 

 

You agree not to sell any shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Your award or this Amended Share Unit Agreement does not give you the right to
be retained by the Company or a subsidiary of the Company in any capacity. The
Company and its subsidiaries reserve the right to terminate your Service at any
time.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of your units will be adjusted accordingly, as the Company may
determine pursuant to the Plan.

 

--------------------------------------------------------------------------------


 

Nature of Grant

 

In accepting the award, you acknowledge that:

 

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan and this Amended Share Unit Agreement;

 

(b) the award of units is voluntary and occasional and does not create any
contractual or other right to receive future awards of units, or benefits in
lieu of units even if units have been awarded repeatedly in the past;

 

(c) all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;

 

(d) your participation in the Plan is voluntary;

 

(e) the units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Company or to your actual
employer, and units are outside the scope of your employment contract, if any;

 

(f) the units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;

 

(g) neither the units nor any provision of this Amended Share Unit Agreement,
the Plan or the policies adopted pursuant to the Plan confer upon you any right
with respect to employment or continuation of current employment, and in the
event that you are not an employee of the Company or any subsidiary of the
Company, the units shall not be interpreted to form an employment contract or
relationship with the Company or any subsidiary of the Company;

 

(h) the future value of the underlying shares is unknown and cannot be predicted
with certainty;

 

(i) if you receive shares, the value of such shares acquired on vesting of units
may increase or decrease in value;

 

(j) no claim or entitlement to compensation or damages arises from termination
of units, and no claim or entitlement to compensation or damages shall arise
from any diminution in value of the units or shares received

 

--------------------------------------------------------------------------------


 

 

 

upon vesting of units resulting from termination of your Service by the Company
or your actual employer (for any reason whatsoever and whether or not in breach
of local labor laws) and you irrevocably release the Company and your actual
employer from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen,
then, by signing this Amended Share Unit Agreement, you shall be deemed
irrevocably to have waived your entitlement to pursue such claim; and

 

(k) in the event of involuntary termination of your Service, your right to
receive units and vest under the Plan, if any, will terminate effective as of
the date that you are no longer actively employed and will not be extended by
any notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of Service, your right to
receive shares pursuant to the units after termination of Service, if any, will
be measured by the date of termination of your active Service and will not be
extended by any notice period mandated under local law.

 

 

 

Data Privacy Notice and Consent

 

You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Amended Share Unit Agreement by and among, as applicable, your employer,
the Company, its subsidiaries and its affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

 

 

 

 

 

You understand that the Company and your employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all units or any other entitlement to shares awarded,
canceled, vested, unvested or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (“Data”). You understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in your country, or elsewhere, and that the recipient’s country may have
different data privacy

 

--------------------------------------------------------------------------------


 

 

 

laws and protections than your country. You understand that you may request a
list with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker, escrow agent or other third party with whom the shares
received upon vesting of the units may be deposited. You understand that Data
will be held only as long as is necessary to implement, administer and manage
your participation in the Plan. You understand that you may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing your local human
resources representative. You understand that refusal or withdrawal of consent
may affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, You understand
that You may contact your local human resources representative.

 

 

 

Language

 

If you have received this Amended Share Unit Agreement or any other document
related to the Plan translated into a language other than English and if the
translated version is different than the English version, the English version
will control.

 

 

 

Applicable Law

 

This Amended Share Unit Agreement shall be governed by, and construed in
accordance with, the laws of the Republic of Singapore (except its choice-of-law
provisions).

 

--------------------------------------------------------------------------------


 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

 

 

 

 

 

This Amended Share Unit Agreement, the Award Summary and the Plan, together with
the Modification Agreement, constitute the entire understanding between you and
the Company regarding this award. Any prior agreements, commitments or
negotiations concerning this award, except for the Modification Agreement, are
superseded. This Amended Share Unit Agreement may be amended only by another
written agreement between the parties.

 

 

 

 

 

If one or more of the provisions of this Amended Share Unit Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Amended Share Unit Agreement
to be construed so as to foster the intent of this Amended Share Unit Agreement
and the Plan.

 

BY CLICKING ON THE “ACCEPT” BUTTON ON THE SCREEN TITLED “STEP 3: CONFIRM THE
REVIEW/ACCEPTANCE OF YOUR AWARD,” YOU AGREE TO BE BOUND BY THIS AMENDED SHARE
UNIT AGREEMENT, AND THE PLAN.

 

--------------------------------------------------------------------------------

 